DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary mailed April 5, 2021, was sent in error and should be disregarded.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 25, 2017. It is noted, however, that applicant has not filed a certified copy of the 201711418215.5 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 6, with the side plates, focal points, and tubes when α is equal to θ, and the subject matter of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 4-9 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 4, line 3, “the inner arc wall plate”; replacing “the” with ---an--), (claim 4, line 3, “the outer arc wall plate”; replacing “the” with ---an--), (claim 5, “the outer edge of the left side plate and the outer edge of the right side plate”; changing the dependency of claim 5 from claim 1 to claim 4), (claim 6, last line; replacing “equals” with --equal--), and (claim 9, line 3, “each of the … tube”; replacing “tube” with --tubes--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray, does not reasonably provide enablement for the broad scope of “ray.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “ray” as being any ray from radiation included in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "ray", the following factors, were considered.  
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included x-rays.  However, the scope of protection sought by the claims is “ray” which includes any ray from radiation in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. The disclosure did not enable one to make and/or use all radiations in the broad scope of the claimed invention, such as cosmic radiation, 
 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “ray” in general, which can include any ray from radiation in the spectrums of electromagnetic radiation, particle radiation, acoustic radiation, and gravitational radiation. However, the subject matter to which the specification pertains is x-ray radiation. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all radiations in the broad scope of “ray”, such as a ray from cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all radiations in the broad scope of “ray”, such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, since those devices do not exist and since the interaction of these other radiations would produce outputs that could not be used to practice the claimed invention.  
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to x-ray radiation. However, there is no direction or guidance with regard to all spectrums of radiations in the broad scope of “ray”, such as a ray from cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make and/or use since those devices do not exist.  
(6) The existence of working examples: The disclosure does provide a working example using x-ray radiation. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all spectrums of radiation, there are devices for various radiations that do not exist, such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation. Since these types of emission devices do not exist, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for x-ray radiation, the specification does not enable one to make and/or use the claimed invention with ray from other types of radiation, such as cosmic radiation, radiation with energy greater than 1 ZeV, and/or gravitational radiation, which would require undue experimentation to make and/or use since such emission devices do not exist.  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by replacing "x-ray" with each instance of “ray” in the claim(s). Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein N is a positive integer greater than 1, does not reasonably provide enablement for the broad scope of “wherein … N is a positive integer.”  The make and/or use the invention commensurate in scope with these claims.
Claim 5 recites “wherein … N is a positive integer”, which may include N = 1.  However, when N = 1, there is no right side plate and no left side plate (specification: pg. 5:22-24).  Since claim 5 requires the right side and left side plates, N must be a positive integer greater than 1. However, claim 5 broadly claims N as a positive integer instead. N = 1 is not enabled in claim 5. Therefore, claim 5 is rejected for scope of enablement issues. Claims 6-8 are rejected for the above reason by virtue of their claim dependency.  

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein α is smaller than θ, does not reasonably provide enablement for wherein α is equal to θ.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 6 recites wherein α is smaller than or equal to θ.  Although the application describes how to make wherein α is smaller than θ (figs. 1 and 4), the application does not describe how to make wherein α is equal to θ.  When α is equal to θ, the side plates, focal points, and ray tubes are all in the same position along the same distribution circle. However, the application does not describe how to make the side plates and the ray tubes in the same position.  Therefore, the claim is rejected for scope of enablement issues.  

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 recites wherein α=θ.  However, when α is equal to θ, the side plates, focal points, and ray tubes are all in the same position along the same distribution circle. The application does not describe how to make the side plates and the ray tubes in the same position.  Since this was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention, the claim is rejected for enablement issues.  

Claim 7  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites wherein α=θ.  When α is equal to θ, the side plates, focal points, and ray tubes are all in the same position along the same distribution circle. However, the claim also recites that there is an angle between the tubes and the side plates equal to θ/2n. It is unclear how there can be an angle between the tubes and the sides when α=θ.  When α=θ, the tubes should be at the positions of the side plates. Since it is not clear where the tubes are when α=θ, claim 7 is rejected for being indefinite.  

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite “n”.  However, it is not clear what “n” represents.  Does it represent any number or any integer?  Since the claims do not define what “n” is, the claims are rejected for being indefinite. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the plurality of arc-shaped multi-focal point fixed anode gate controlled ray sources" in lines 3-4.  Although claim 10 recites “the arc-shaped multi-focal point fixed gate controlled ray source” in lines 1-2, there is insufficient antecedent basis for “the plurality” in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (CN 105997127 A; hereinafter Hong) in view of Tang et al. (US 2015/0078532), Ohta et al. (US 2012/0051510; hereinafter Ohta), and Neushul et al. (US 2012/0189094; hereinafter Neushul).

Regarding claim 1, Hong discloses an arc-shaped (fig. 1:11) multi-focal point (par. 4) anode gate controlled (par. 15) ray source (11), comprising an arc-shaped ray source section (11), a ray tube holding means (within 11), a plurality of anode ray tubes (11) and a gate controlled switch (claim 7 and par. 15); wherein the plurality of anode ray tubes are fixed on the arc-shaped ray source section through the ray tube holding means (fig. 1), and focal points of the plurality of anode ray tubes are distributed on a same distribution circle (fig. 1).

Tang teaches fixed anode reflected ray tube technology (fig. 2:2), a plurality of gate controlled switches (107), and wherein the plurality of gate controlled switches (107) and the plurality of sources are connected correspondingly (figs. 1 and 5).  Ohta (figs. 15a-15b) teaches a housing (20) and tubes (18a-18i).  Neushul (fig. 13a) teaches a housing (224) and a bracket (brackets intersecting the right and left side plates of 224), wherein everything is fixed on the housing (224) through the bracket (brackets intersecting the right and left side plates of 224).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hong with the teaching of Tang, since one would have been motivated to make such a modification for enhancing stability and reliability (Tang: par. 6).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hong with the teaching of Ohta, since one would have been motivated to make such a modification for housing protection and ease of repair with separate sources (Ohta: fig. 1). Furthermore, constructing an integral structure in various elements (i.e., tubes) involves only routine skill in the art. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hong with the teaching of Neushul, since one would have been motivated to make such a modification for a secure attachment (Neushul: fig. 13a).  

Regarding claim 2, Neushul teaches wherein the ray tube bracket is a shaped bracket (brackets within 224), the ray tube bracket is fixed on an inner arc of the arc-shaped ray source housing (224), and 
However, Hong fails to disclose an arc-shape.  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the arc-shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. One would have been motivated to make such a modification for a secure attachment.  
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the fixed points, since rearranging attachment points of an invention involves only routine skill in the art. One would have been motivated to make such a modification for a secure attachment.  

Regarding claim 3, Neushul teaches wherein the ray tube bracket (brackets in 224) is provided with a through hole (hole for 214), anode end of the tube extends out of the through hole of the ray tube bracket, and the tube is fixed on the ray tube bracket through a flange (as seen on the brackets). Hong discloses a uniform plurality (111).  

Regarding claim 4, Hong discloses wherein the inner arc and the outer arc of the arc-shaped ray source housing are respectively concentric to the distribution circle on which the focal points of the plurality of fixed anode reflected ray tubes are located; extension lines of a left side and a right side of the arc-shaped ray source housing pass through the center of the distribution circle on which the focal points of the plurality of the fixed anode reflected ray tubes are located (fig. 1). Ohta teaches wall plates (of 20). 

Claims 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Tang, Ohta, and Neushul as applied to claim 4 above, and further in view of Schardet et al. (US 2008/0226033; hereinafter Schardt).

Regarding claim 5, Hong as modified above suggests claim 4. Ohta further teaches plates (of 20).
However, Hong fails to disclose wherein an included angle θ between the outer edge of the left side and the outer edge of the right side of the arc-shaped ray source housing equals to 360o/N, and N is a positive integer. 
Schardt teaches wherein an included angle θ between the outer edge of the left side and the outer edge of the right side of the arc-shaped ray source housing (fig. 1:8; par. 23) equals to 360o/N, and N is a positive integer (fig. 1).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hong with the teaching of Schardt, since one would have been motivated to make such a modification for a more simple design (Schardt: par. 6).

Regarding claim 6, Schardt teaches wherein the focal points of the plurality of sources (4) are uniformly distributed in an angle range α (within 2) relative to the same distribution circle, 360o ≥ α > 0o, and α is smaller than or equals to θ (edges of 2). 

Regarding claim 8, Schardt teaches wherein when α < θ, an angle between two adjacent fixed anode reflected ray tubes is α/n (fig. 1). 

Regarding claim 10, Schardt teaches an X ray source, wherein the plurality of arc-shaped multi-focal point ray sources are assembled into an integral ring structure, and focal points of all the fixed anode reflected ray tubes in the plurality of arc-shaped multi-focal point fixed anode gate controlled ray sources are circumferentially distributed on a same distribution circle (fig. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, Tang, Ohta, and Neushul as applied to claim 1 above, and further in view of Golden (US 3878394) and Park et al. (US 2014/0247923; hereinafter Park).
Hong as modified above suggests claim 1. Hong further discloses wherein each of the ray tubes is provided with a gate controlled switch (claim 7 and par. 15); and an output end of the gate controlled switch is necessarily connected to a gate of the ray tube through a connection means (claim 7 and par. 15). Tang further teaches wherein each of the sources (via 11-14) is provided with an independent gate controlled switch (107). 
However, Hong fails to disclose wherein the switch is fixed to a tube body through a bracket, and wire.  
Golden teaches wherein switches (24-30) are fixed to a tube body (12) through a bracket (22). Park teaches wire (par. 23).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hong with the teaching of Golden, since one would have been motivated to make such a modification for storing electronics away from the heat of the tube to reduce damage (Golden: fig. 1).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Hong with the teaching of Park, since one would have been motivated to make such a modification for ease of use with wires. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884